Exhibit 10.10
LoopNet, Inc.
2009 Bonus Plan
1. Purpose
The LoopNet, Inc. 2009 Bonus Plan (the “Plan”) is intended to: (i) enhance
stockholder value by promoting strong linkages between employee contributions
and company performance; (ii) support achievement of the business objectives of
LoopNet, Inc. (the “Company”); and (iii) promote retention of participating
employees.
2. Effective Date
The Plan is effective for the Company’s 2009 fiscal year beginning January 1,
2009 through December 31, 2009 (the “Plan Year”). The Plan is limited in time
and will expire automatically on December 31, 2009 (the “Expiration Date”). The
Plan also supersedes all prior bonus or commission incentive plans with respect
to the eligible employees (as set forth in Section 4) or any written or verbal
representations regarding the subject matter of the Plan.
3. Administration

(a)   The Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”). The Compensation
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (i) determine which employees are eligible to participate in the
Plan, (ii) prescribe the terms and conditions of the Plan bonuses hereunder (as
further defined in Section 6 below, the “Bonuses”), (iii) determine the extent
of the achievement of the Bonuses, (iv) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(v) interpret, amend or revoke any such rules. The Company’s Chief Executive
Officer will be responsible for implementing the Plan.   (b)   All
determinations and decisions made by the Compensation Committee, the Board, and
any delegate of the Compensation Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.   (c)   The Compensation Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company.   (d)   The Company shall provide a
copy of the Plan to each Participant (as defined in Section 4 below) and will
communicate individually with each Participant regarding his or her level of
participation in the Plan.

 



--------------------------------------------------------------------------------



 



4. Eligibility
Each of the Chief Executive Officer, President and Chief Operating Officer,
Chief Financial Officer, Chief Strategy Officer and Chief Technology Officer, or
other employee designated by the Compensation Committee of the Company may be
eligible to participate in this Plan, provided he or she is designated by the
Compensation Committee as a participant and the Compensation Committee has not,
in its sole discretion, withdrawn such designation (a “Participant”) and he or
she meets all the following conditions:

(a)   is a full-time regular employee of the Company as of the last day of the
Plan Year;   (b)   has not entered into an agreement relating to termination of
his or her employment with the Company (other than an employment agreement or
offer letter, change of control agreement, or equity compensation agreement that
provides for certain benefits in connection with the Participant’s future
termination of employment); and   (c)   is not subject to disciplinary actions,
is in good standing with the Company and is not subject to a performance
improvement plan.

5. Performance Measures
In general, Bonuses will be based upon the achievement of a combination of
financial metrics, such as revenue; earnings before interest, taxes,
depreciation, amortization and stock based compensation (“adjusted EBITDA”); net
income; and business objectives, including without limitation individual
performance objectives (each type of performance objective, a “Performance
Objective”). Revenue and net income shall be measured in accordance with
generally accepted accounting principles. The Compensation Committee will
determine the target Performance Objectives, and Participants will be provided
with a summary of the target Performance Objectives.
6. Bonus Metrics

(a)   Each Participant will be eligible for payment of a Bonus equal to a
percentage of Participant’s Base Salary (as defined below) (“Bonus Percentage”)
based primarily on the level of achievement of the Performance Objectives.   (b)
  Base salary is the Participant’s base salary actually paid to the Participant
for the Plan Year (“Base Salary”); provided that if a Participant has a paid
leave of absence of any length during the Plan Year, the salary paid to the
Participant during such leave of absence will not be included in Base Salary.
Nothing in the Plan, or arising as a result of a Participant’s participation in
the Plan, shall prevent the Company from changing a Participant’s Base Salary at
any time based on such factors as the Company shall in its discretion determine
appropriate.   (c)   Bonus Percentages are a percentage of Base Salary
determined by the Compensation Committee according to such factors as the
Compensation Committee, in its sole discretion, deems appropriate, including
achievement of the Performance Objectives at target or at a level above target,
individual Participant performance, competitive market data and historical
Company compensation. Bonus Percentages for the Participants are as follows:

2



--------------------------------------------------------------------------------



 



  •   Chief Executive Officer: 30% of Base Salary at target achievement of the
Performance Objectives, up to 80% of Base Salary     •   President and Chief
Operating Officer: 30% of Base Salary at target achievement of the Performance
Objectives, up to 80% of Base Salary     •   Chief Financial Officer: 30% of
Base Salary at target achievement of the Performance Objectives, up to 60% of
Base Salary     •   Chief Strategy Officer and Chief Technology Officer: 25% of
Base Salary at target achievement of the Performance Objectives, up to 50% of
Base Salary

(d)   Notwithstanding anything to the contrary contained herein, the
Compensation Committee has the discretion to determine to pay less than the full
amount (including to pay zero percent) of the Bonus to which any Participant
would otherwise be entitled, which determination shall be based upon such
factors as the Compensation Committee determines appropriate (including without
limitation as a result of the Company’s or a Participant’s failing to achieve
one or more objectives with respect to the Plan Year, as a result of which it
would be against the best interests of the Company and its stockholders to pay
all or any portion of such Bonus).   (e)   Bonuses shall be unsecured, unfunded
obligations of the Company. All Bonuses shall be paid in cash from the general
assets of the Company. To the extent they have any rights under the Plan,
Participants’ rights shall be those of general unsecured creditors of the
Company.   (d)   In the event Participant’s employment with the Company
terminates for any reason prior to the last day of the Plan Year, including
without limitation as a result of a Participant’s death, his or her
participation in the Plan will cease and the Participant shall be entitled to no
payment under this Plan.

7. Timing and Form of Payment of Bonuses
Subject to the terms and conditions of the Plan, Bonuses shall be paid as soon
as practicable after completion of the Company year-end audit for the Plan Year;
provided however that any amount of Bonus earned with respect to the Plan Year
shall be paid on or before March 15, 2010.
8. Plan Changes; No Entitlement
The Compensation Committee may at any time amend, suspend, or terminate the
Plan, including may amend any aspect of the Bonuses and may amend the Plan so as
to ensure that no amount paid or to be paid hereunder shall be subject to the
provision of Internal Revenue Code Section 409A(a)(1)(B). Nothing in the Plan is
intended to create an entitlement to any employee for any incentive payment
hereunder.

3



--------------------------------------------------------------------------------



 



9. General Provisions

(a)   Tax Withholding. The Company shall withhold all applicable taxes from any
Bonus, including any federal, state and local taxes.   (b)   No Effect on
Employment or Service. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate a Participant’s employment or service
at any time, with or without cause. Employment with the Company is on an at-will
basis only. The Company expressly reserves the right, which may be exercised at
any time, to terminate any individual’s employment with or without cause without
regard to the effect it might have upon him or her as a Participant under this
Plan.   (c)   Nontransferability of Awards. No award granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, or by the laws of descent and distribution. All rights with
respect to an award granted to a Participant shall be available during his or
her lifetime only to the Participant.   (d)   Severability. In the event any
provision of the Plan shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if the illegal or invalid provision
had not been included.   (e)   Governing Law. The Plan and all awards shall be
construed in accordance with and governed by the laws of the State of
California, but without regard to its conflict of law provisions.   (f)   Entire
Agreement. The Plan, and any resolutions of the Compensation Committee of the
Board adopting the Plan, is the entire understanding between the Company and the
employee regarding the subject matter of the Plan and supersedes all prior bonus
or commission incentive plans, or employment contracts whether with the Company
or any written or verbal representations regarding the subject matter of the
Plan. Participation in the Plan during the Plan Year will not convey any
entitlement to participate in this or future plans or to the same or similar
bonus benefits. Payments under the Plan are an extraordinary item of
compensation that is outside the normal or expected compensation for the purpose
of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

4